Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel K. Simpson on May 18, 2021.

The application has been amended as follows: 
Please amend the claims of November 14, 2018 as listed in the Appendix below.


EXAMINER'S COMMENT


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/087,297, 13/895,349, and 61/768,751 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the prior-filed applications fail to disclose the claimed slots and adjustable members arranged in the manner as disclosed. Applicant to be using their brief disclosure of a screw in the parent application (see paragraphs 0042 and 0044 of the parent application) as both the claimed "slot" and the claimed "adjustable member". The Examiner noted that paragraphs 0042 and 0044 merely recite replacing the "receiving means 108, 110, and 112" with a screw. The Examiner notes that in order to claim priority to an earlier filed application, the earlier filed application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a). See MPEP 211.01. The Examiner notes that paragraphs 0042 and 0044 never disclose a "slot" or a location for the "slot". In their arguments to the Board, applicant seemed to suggest that an inherent but undisclosed screw hole is a slot. The Examiner disagreed based on the definition of a slot (Merriam-Webster defines a slot as "a narrow opening or groove"). Furthermore, the specification never disclosed where this undisclosed screw hole is located. Additionally, the Examiner noted that applicant has not disclosed how the receiving means 108, 110, and 112 could be replaced by a screw and thus, applicant has not provided support under 35 U.S.C. 112(a) for this implementation. Therefore, this application does not get the benefit of the filing date of the earlier applications.

Reasons for Allowance

Claims 1-8, 10-18, and 20 (renumbered claims 1-18) are allowed.
Regarding claims 1 and 11 (renumbered claim 10), the primary reason for allowance is that the prior art fails to teach or reasonably suggest two slots integrated within a rear portion of the third member, and two adjustable members, arranged in each one of said two slots, on a front portion of the third member which adheres a mobile computing device to the front portion of the third member, the two adjustable members being adjusted within each respective slot; in combination with the other elements of the claim.  The closest prior art (see the documents cited on the PTO-892 forms) disclose slots and adjustable members, but not two slots on a back side and two adjustable members within each slot for adhering the mobile computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 18, 2021





(Currently Amended) An apparatus comprising: 
a first member; 
a second member; 
a third member that couples the first member and the second member such that the second member is parallel to the first member, the third member is perpendicular to the first member and the second member, and the third member is in between the first member and the second member; 
two slots integrated within a rear portion of the third member; and 
[[an]] two adjustable members, arranged in each one of said two slots, positioned on a front portion of the third member which adhere a mobile computing device to the front portion of the third member, the two adjustable members being adjusted within each respective slot.  

2. (Currently Amended) The apparatus of claim 1, wherein the two adjustable members, arranged in each one of said two slots, each further comprise a knob positioned on the rear portion of the third member that secures the respective adjustable member to the mobile computing device on the front portion of the third member.  

3. (Currently Amended) The apparatus of claim 1, wherein the two adjustable members, arranged in each one of said two slots, each comprises a gripping member positioned on the front portion of the third member.  

4. (Currently Amended) The apparatus of claim 1, wherein the two adjustable members, arranged in each one of said two slots, each comprises a clip member positioned on the front portion of the third member.  

5. (Currently Amended) The apparatus of claim 1, wherein the two adjustable members, arranged in each one of said two slots, each comprises a hook member positioned on the front portion of the third member. 

two adjustable members, arranged in each one of said two slots, adjust to the horizontal dimensions of the mobile computing device so that the mobile computing device is adhered to the third member. 

7. (Currently Amended) The apparatus of claim 1, wherein the two adjustable members, arranged in each one of said two slots, adjust to the vertical dimensions of the mobile computing device so that the mobile computing device is adhered to the third member. 

8. (Original) The apparatus of claim 1, wherein the third member is configured so that a lens of the mobile computing device is positioned to a side of the third member.  

9. (Cancelled).  

10. (Original) The apparatus of claim 1, further comprising a handle positioned perpendicular to, and in between, the first member and the second member.  

11. (Currently Amended) An apparatus comprising: 
a first member; 
a second member; 
a third member that couples the first member and the second member such that the second member is parallel to the first member, the third member is perpendicular to the first member and the second member, and the third member is in between the first member and the second member; 
two slots integrated within a rear portion of the third member; and 
[[an]] two adjustable members, arranged in each one of said two slots, positioned on a front portion of the third member which adhere a receptacle for a mobile computing device to the front portion of the third member, the two adjustable members being adjusted within each respective slot.  
  

12. (Currently Amended) The apparatus of claim 11, wherein the two adjustable members, arranged in each one of said two slots, each further comprise a knob positioned on the rear portion of the third member that secures the respective adjustable member to the receptacle of the mobile computing device on the front portion of the third member.  

13. (Currently Amended) The apparatus of claim 11, , wherein the two adjustable members, arranged in each one of said two slots, each comprises a gripping member positioned on the front portion of the third member.  

14. (Currently Amended) The apparatus of claim 11, wherein the two adjustable members, arranged in each one of said two slots, each comprises a clip member positioned on the front portion of the third member.  
  
15. (Currently Amended) The apparatus of claim 11, wherein the two adjustable members, arranged in each one of said two slots, each comprises a hook member positioned on the front portion of the third member.  

16. (Currently Amended) The apparatus of claim 11, wherein the two adjustable members, arranged in each one of said two slots, adjust to the horizontal dimensions of the receptacle of the mobile computing device so that the mobile computing device is adhered to the third member.  

17. (Currently Amended) The apparatus of claim 11, wherein the two adjustable members, arranged in each one of said two slots, adjust to the vertical dimensions of the receptacle of the mobile computing device so that the mobile computing device is adhered to the third member.  

18. (Previously Presented) The apparatus of claim 11, wherein the third member is configured so that a lens of the mobile computing device is positioned to a side of the third member.  

19. (Cancelled).  

20. (Previously Presented) The apparatus of claim 11, further comprising a handle positioned perpendicular to, and in between, the first member and the second member.